DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Acknowledgement is made for Applicants reply filed on 02/08/2022 in response to the Office Action mailed on 12/09/2021. Claims 9-10 and 26 are currently canceled. Claims 1, 3-4, 11, 13, 15-17, 22, 28, 32, 41, 55, 58-59 and 62 are present for examination.

All rejections are hereby withdrawn. 
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:  The closest prior art disclosures by Weber et al (US 7,262042 or US 7,449187 taught a recombinant polypeptide from the Bacillus Gibsonii-clad with proteolytic activity. Said sequence comprises a 96.5% identity to SEQ ID NO: 69, the alkali protease in the instant application. However, a recombinant polypeptide or active fragment thereof comprising at least 97% sequence identity to SEQ ID NO: 69 from the Bacillus Gibsonii-clad with proteolytic activity was taught in the prior art. To form this determination the Office has relied on the holdings of: In re Deuel, 51 F.3d 1552, 1558-59, 34 USPQ2d 1210, 1215" (Fed. Cir. 1995); and In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir.1993). 




Conclusion: Claims 1, 3-4, 11, 13, 15-17, 22, 28, 32, 41, 55, 58-59 and 62 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about .

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            		February 14, 2022.